Citation Nr: 1700105	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-02 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of an appendectomy.

3.  Entitlement to service connection for scoliosis, lumbar spine, with degenerative disc disease (DDD).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a bilateral shoulder disorder, to include osteoarthritis.

8.  Entitlement to service connection for costochondritis (also claimed as chest pain).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision (Virtual VA) by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009; a statement of the case was issued in January 2011; and a substantive appeal was received in February 2011.

The Veteran requested to testify at a Travel Board hearing.  However, he withdrew that request by way of a February 2015 correspondence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hearing loss
Audiologic examinations dated March 1992 and February 1995 reflect that the Veteran was routinely exposed to hazardous noise (VVA, STRs #2, pgs. 90-91).        

The Veteran underwent audiological examinations in May 2004 and June 2008.  There was evidence of an upward shift in tested thresholds when compared to his February 1995 examination (VVA, STRs #2, pgs. 12, 145).    

The Veteran underwent an audiological examination in August 2008.  The examination report was positive for excessive noise exposure (with field artillery unit) (VVA, STRs #1, p. 17).  An undated retirement examination revealed hearing loss (VVA, STRs #1, pgs. 14-16).    

Appendectomy
The Veteran reported undergoing an appendectomy in a June 2008 Report of Medical History (VVA, STRs #1, pgs. 6-7).    

Back (Scoliosis)
The Veteran was noted to have scoliosis prior to service (see August 1988 entrance examination and November 1988 treatment report (VVA, STRs #2, pgs. 88-89, 114).  When a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 (West 2014) applies.  
A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153

The Veteran was noted to have mild dextroscoliosis of the thoracolumbar spine in February 1990 (VVA, STRs #2, p. 112). 

The Veteran was in a motor vehicle accident in October 1991.  He reported pain in his neck and back (VVA, STRs #2, p. 62). 

The Veteran reported low back pain in April 1997.  He was assessed with chronic low back pain and large lumbar scoliosis (VVA, STRs #2, pgs. 42-45, 118).  

The Veteran was noted to have moderately severe sigmoid shaped thoracolumbar scoliosis in October 1998 (VVA, STRs #2, p. 105).  He also reported low back pain in April 1999 (VVA, STRs #2, p. 31). 

The Veteran reported back pain following a May 2002 motor vehicle accident (VVA, STRs #2, pgs. 15-20).  

The Veteran reported back pain of five months duration in February/March 2006 (VVA, STRs #1, pgs. 34-37).  He reported back pain of four months duration in June 2006 (VVA, STRs #1, p. 33).  An undated retirement examination revealed scoliosis of the spine (VVA, STRs #1, pgs. 14-16).  He reported back pain in a June 2008 Report of Medical History (VVA, STRs #1, pgs. 6-7).  He was put on temporary physical profiles due to scoliosis in May 1997 (VVA, STRs #2, pgs. 38-41, 117), September 2006, and June 2008 (VVA, STRs #2, pgs. 128-130).  

Migraines
The Veteran sought treatment for headaches in November 2007 (VVA, STRs #2, 
p. 127).  He also reported frequent or severe headaches in a June 2008 Report of Medical History (VVA, STRs #1, pgs. 6-7).    

Right knee
The Veteran reported an injury to his right knee in April 1991, during a football game.  He was assessed with a possible soft tissue contusion/sprain (VVA, STRs #2, pgs. 71-72).  He also reported knee pain following a May 2002 motor vehicle accident (VVA, STRs #2, pgs. 15-19).  Finally, he reported knee pain in a June 2008 Report of Medical History (VVA, STRs #1, pgs. 6-7).    

Shoulders
In September 1998, the Veteran reported left shoulder pain of seven days duration (VVA, STRs #2, p. 33).  He also reported shoulder pain in a June 2008 Report of Medical History (VVA, STRs #1, pgs. 6-7).    


Chest pain
The Veteran sought treatment for acute chest syndrome in November 2007 (VVA, STRs #2, pgs. 126-127).      

The Veteran was evaluated for chest pain of five months duration in June 2008 (VVA, STRs #1, pgs. 20-30).  An undated retirement examination revealed constant chest pain (VVA, STRs #1, pgs. 14-16).  He reported chest pain in a June 2008 Report of Medical History (VVA, STRs #1, pgs. 6-7).    

Right ankle
The Veteran sought treatment for a swollen right ankle of one day duration in April 1989 (VVA, STRs #2, p. 81).  He again sought treatment for a right ankle sprain in November 1992 (VVA, STRs #2, p. 59).        

All claims
There is evidence of all of these disabilities having begun or aggravated during in service.  Many of these disabilities were noted on the Veteran's separation examination (VVA, STRs #2, pgs. 136-137) and in a November 2007 treatment report (VVA, STRs #2, p. 133).    

The Board notes that all the claims (with the exception of the hearing loss claim) were denied in large part because the Veteran failed to report for VA examinations.  The statement of the case reflects that the Veteran was scheduled for VA examinations on November 27, 2008, December 3, 2008, and December 17, 2008.  

The Board cannot find notices regarding any of these examinations.  The record reflects that the Veteran attended VA audiologic examinations on November 17, 2008 and December 2, 2008 (VVA, 10/21/08).  The record reflects that the Veteran was not in town for a general medical examination that was to take place the very next day (December 3, 2008) (VVA, 10/21/08, p. 6).  In the Veteran's November 2009 notice of disagreement, he stated that he was unaware of the December 3, 2008 VA examination.

The Board does not find sufficient evidence to conclude that the Veteran was made aware of the VA examinations for which he allegedly failed to report.  Likewise, there does not appear to be any unwillingness to cooperate on the part of the Veteran.  To the contrary, he reported for VA examinations in November 2008 and December 2008.  Additionally, he reported for VA examinations in December 2014 and November 2015 (in regards to unrelated claims).  Finally, the Board notes that in his VA Form 9, he specifically requested to be scheduled for VA examinations.  

The Board finds that the Veteran should be scheduled for appropriate VA examinations for the purpose of determining the nature, extent, and etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examinations for the purpose of determining the nature and etiology and of the Veteran's bilateral hearing loss; residuals of an appendectomy; scoliosis, lumbar spine, with degenerative disc disease; migraine headaches; right knee disability; right ankle disability; osteoarthritis, bilateral shoulders; and costochondritis (chest pain).  The claims file must be made available to the examiner for review in connection with the examination so that they may become familiar with the relevant medical history of each disorder.  

Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  

Back: With regards to the Veteran's scoliosis, the examiner should render an additional opinion addressing: (a) whether there was an increase in disability during active service; if so, (b) whether any such increase in severity clearly and unmistakably (i.e., undebatable) represented the natural progression of the condition (or was beyond the natural progress of the condition (representing a permanent worsening of such disorder)).  For any back disorders other than scoliosis, provide an opinion whether the disorder was incurred in or otherwise due to the Veteran's service.

All claims: The examiner should note and review the in-service treatment for each disability (cited in the body of this remand).  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  All opinions are to be accompanied by a comprehensive rationale, to include references to the record, diagnostic tests, medical literature, etc., as appropriate.

2.  After completion of the above, review the record and adjudicate if the benefits sought can be granted.  If the any benefits sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



